 


110 HR 1545 IH: To direct the Secretary of the Interior to conduct a boundary study to evaluate the significance of Fort San Geronimo and other related resources in the Commonwealth of Puerto Rico and the suitability and feasibility of their inclusion in the National Park System as part of the San Juan National Historic Site, and for other purposes.
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1545 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a boundary study to evaluate the significance of Fort San Geronimo and other related resources in the Commonwealth of Puerto Rico and the suitability and feasibility of their inclusion in the National Park System as part of the San Juan National Historic Site, and for other purposes. 
 
 
1.Boundary adjustment study
(a)DefinitionsFor the purposes of this Act:
(1)Fort San geronimoThe term Fort San Geronimo (also known as Fortín de San Gerónimo del Boquerón) means the fort and grounds listed on the National Register of Historic Places and located near Old San Juan, Puerto Rico.
(2)Related resourcesThe term related resources means other parts of the fortification system of Old San Juan that are not currently included within the boundary of San Juan National Historic Site, such as sections of the City Wall or other fortifications.
(3)SecretaryThe term Secretary means the Secretary of the Interior.
(b)StudyNot later than 1 year after the date that funds are made available, the Secretary shall conduct a boundary study to evaluate the significance of Fort San Geronimo and other related resources in the Commonwealth of Puerto Rico, as well as the suitability and feasibility of their inclusion in the National Park System as part of San Juan National Historic Site. In conducting the study, the Secretary shall, where appropriate, coordinate with the Commonwealth and local governments and other interested parties, and shall provide opportunities for public involvement and public comment.
(c)Content of studyThe study shall include an analysis of—
(1)the significance of San Geronimo and related resources in relation to the occupation and defense of Old San Juan;
(2)opportunities for public enjoyment of the site(s) as part of the San Juan National Historic Site;
(3)any operational and management issues that need to be considered if San Geronimo and related resources were added to the San Juan National Historic Site;
(4)a determination of the feasibility of administering San Geronimo and related resources considering their size, configuration, ownership, costs, and other factors, as part of San Juan National Historic Site; and
(5)an evaluation of the adequacy of other alternatives for management and resource protection of San Geronimo and related resources.
(d)Submission of reportUpon completion of the study, the Secretary shall submit a report on the findings of the study to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.
2.Appropriation authority There are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
